UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-6132



HASSAN MALIK ALI,

                                             Plaintiff - Appellant,

          versus


DAVID BEACH, Clerk; SHAWN A. KEY, Deputy
Clerk,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1502-1)


Submitted:   April 28, 2005                    Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hassan Malik Ali, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Hassan Malik Ali appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).   We have reviewed the record and find

that this appeal is frivolous.    Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Ali v. Beach, No. CA-

04-1502-1 (E.D. Va. Jan. 12, 2005). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                                 - 2 -